JOHNSON, Circuit Judge.
In the case of Boucicault v. Hart [Case No. 1,692] Mr. Justice Hunt, in June, 1S75, decided that to secure a copyright of a book, or a dramatic composition, the work must be published within a reasonable time after the filing of the title page, and that two copies must then be delivered to the librarian of congress, as required by law. Upon this application for a preliminary injunction, it is fitting that, without further inquiry or examination on my part, this decision should be followed as the law of this circuit, and I must accordingly deny the motion.